 

THIRD AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of March 31, 2014, among INTEGRATED DRILLING EQUIPMENT HOLDINGS CORP.
(formerly known as Empeiria Acquisition Corp., “IDE Holdings Corp.”), INTEGRATED
DRILLING EQUIPMENT, LLC, a Delaware limited liability company (“IDE”), and
INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a Delaware limited
liability company (“Holdings LLC”; IDE Holdings Corp., IDE and Holdings LLC are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders which are
a party hereto (collectively, the “Lenders” and individually a “Lender”) and ELM
PARK CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (“Elm Park
Capital Management”), as agent for Lenders (Elm Park Capital Management, in such
capacity, the “Agent”). Capitalized terms used but not defined in this Amendment
shall have the meanings given them in the Term Loan and Security Agreement
(defined below).

 

 

RECITALS

 

A. Borrowers, Agent and the Lenders are parties to that certain Term Loan and
Security Agreement, dated as of December 14, 2012 (as amended by the First
Amendment to Term Loan and Security Agreement dated April 9, 2013 (the “First
Amendment”), the Second Amendment to Term Loan and Security Agreement dated
October 17, 2013 (the “Second Amendment”), and as amended, restated, joined,
extended, supplemented or otherwise modified from time to time, the “Term Loan
and Security Agreement”).

 

B. The Obligations are scheduled to mature on September 30, 2014, and Borrowers
have requested that Agent and Lenders extend the stated term of the Term Loan
and Security Agreement for an additional nine-month period.

 

C. Borrowers, Agent and Lenders have agreed to amend the Term Loan and Security
Agreement and Other Documents, subject to the terms and conditions of this
Amendment.

 

AGREEMENTS

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

Article I
Amendments to Term Loan and Security Agreement

 

1.01          Section 2.1 (Term Loan) of the Term Loan and Security Agreement is
hereby amended by amending and restating the table set forth therein in its
entirety as follows:

 

Date Installment Amount March 31, 2014 $300,000 June 30, 2014 $300,000 September
30, 2014 $300,000 December 31, 2014 $300,000 March 31, 2015 $300,000

 





 

 

 

1.02 Section 3.2 (PIK Interest) of the Term Loan and Security Agreement is
deleted in its entirety and replaced with the following:

 

“3.2 PIK Interest. In addition to any and all other interest provided for in
this Agreement, the principal balance of the Term Loan (inclusive of any PIK
Amount) shall bear additional interest on the daily balance thereof at a per
annum rate equal to 4.00% (or during any period of time when Borrower’s Total
Leverage Ratio (calculated as of the end of the most recently completed fiscal
quarter ending after March 31, 2014 for which quarterly financial statements
were most recently required to be delivered to Agent) is less than 3:50:1.00,
2.00%), which interest shall accrue with respect to the Term Loan from and after
the Closing Date, and shall be paid in immediately available funds or
paid-in-kind as Borrowers elect, in the sole and absolute discretion of
Borrowers, by being added to the principal balance of the Term Loan (inclusive
of any PIK Amount theretofore so added) on the first day of each quarter from
and including January 1, 2013 and thereafter. Upon the expiration of the Term,
any outstanding PIK Amount shall be due and payable without notice or demand. In
the avoidance of doubt, it is hereby acknowledged and agreed that, except to the
extent expressly provided to the contrary herein, any reference to the principal
balance of the Term Loan or the Obligations shall be deemed to include the PIK
Amount.”

 

1.03 Section 6.5 (Financial Covenants) of the Term Loan and Security Agreement
are deleted in their entirety and replaced with the following:

 

“(a) [Intentionally Omitted]

 

(b) Fixed Charge Coverage Ratio. Cause to be maintained as of the last day of
each month, commencing with the month ending June 30, 2014, and for each month
ending thereafter, a Fixed Charge Coverage Ratio of not less than the applicable
ratio required as set forth in the following table, for each applicable period:

 

Applicable Period Ratio For the six month period ending June 30, 2014 1.0 to 1.0
For the seven month period ending July 31, 2014, 1.0 to 1.0 For the eight month
period ending August 31, 2014, 1.0 to 1.0 For the nine month period ending
September 30, 2014, 1.1 to 1.0 For the ten month period ending October 31, 2014
1.1 to 1.0 For the eleven month period ending November 30, 2014 1.1 to 1.0 For
the twelve month period ending December 31, 2014 1.1 to 1.0 For the twelve month
period ending January 31, 2015 1.1 to 1.0 For the twelve month period ending
February 28, 2015 1.1 to 1.0 For the twelve month period ending March 31, 2015
1.1 to 1.0 For the twelve month period ending April 30, 2015 1.1 to 1.0 For the
twelve month period ending May 31, 2015, and thereafter 1.1 to 1.0

 

 



2

 

 

 

(c) Minimum EBITDA. Cause to be maintained minimum EBITDA, measured quarterly,
of at least the applicable amount required as set forth in the following table,
for each applicable period:

 

Applicable Period Applicable Amount For the twelve month period
ending June 30, 2014 $3,000,000 For the twelve month period
ending September 30, 2014 $5,000,000 For the twelve month period
ending December 31, 2014 $8,000,000 For the twelve month period
ending March 31, 2015, and thereafter $8,000,000

 

 

(d) [Intentionally Omitted]

 

(e) Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in an amount less than or equal to, but not
greater than, the amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable Period Applicable Amount For the twelve month period
ending December 31, 2014 $2,000,000 For the three month period
ending March 31, 2015 $1,000,000

 

 



3

 

 

 

1.04 The first sentence of Section 13.1 (Term) of the Term Loan and Security
Agreement is hereby amended by deleting the date “September 30, 2014” where it
appears and replacing it with “June 30, 2015”.

 

1.05 Subsection (a) of Section 16.2 (Entire Understanding) of the Term Loan and
Security Agreement is hereby amended by inserting after the third sentence in
such subsection (a), the following new sentence:

 

“Notwithstanding the foregoing, Agent may modify this Agreement or any of the
Other Documents for the purposes of completing missing content or correcting
erroneous content of an administrative nature, without the need for a written
amendment, provided that the Agent shall send a copy of any such modification to
the Borrower and each Lender (which copy may be provided by electronic mail).”

 

Article II
effectiveness of amendments

 

2.01 Conditions. This Amendment shall be effective once each of the following
has been delivered to Agent or performed to Agent and Lenders’ satisfaction:

 

(a)                this Amendment executed by Borrowers, Agent and Lenders;

 

(b)               a fully executed Secretary’s Certificate of Borrowers
including incumbency of officers and resolutions of the board of directors
approving the terms of this Amendment and the First Lien Amendment (defined
below);

 

(c)                an executed copy of an amendment to the First Lien Loan
Agreement in form and substance satisfactory to Agent and Lenders in all
respects, and which, among other things, modifies the stated maturity date under
the First Lien Loan Agreement to no earlier than December 31, 2014 (the “First
Lien Amendment”);

 

(d)               written consent from the First Lien Lenders to all terms and
conditions of this Amendment and that this Amendment is expressly permitted
under the First Lien Intercreditor Agreement; and

 

(e)                such other documents, instruments and information as Agent or
Lenders may reasonably request.

 

Article III
WAIVERS, CoNSENT, REPRESENTATIONS AND WARRANTIES

 

3.01          Consent to Amendment. Agent and Lenders hereby consent to the
execution and delivery of the amendment to the First Lien Loan Agreement in the
form provided to Agent on or before the date hereof.

 

3.02          Scope of Agreement; RELEASE. Except as specifically amended and/or
waived by this Amendment, the Term Loan and Security Agreement and Other
Documents are unchanged and continue in full force and effect and are valid,
binding and enforceable against Borrowers in accordance with their respective
terms. Borrowers hereby acknowledge as of the date hereof that they have no
knowledge of any action, claim, CROSS COMPLAINT, DEFENSE, COUNterCLAIM, OFFSET,
demaND, cause of action, judgment, execution, suit, debt, liability, cost,
damage, expense or other obligation of any kind or nature whatsoever that can be
asserted by them against Agent or any Lender or to reduce or eliminate all or
any part of their liability to repay any advances or extensions of credit from
Lenders to Borrowers under the Term Loan and Security Agreement, as amended
hereby, or the other documents or to seek affirmative relief or damages of any
kind or nature from Lenders or Agent. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Borrower, for
itself and its successors and assigns, fully and without reserve, hereby FOREVER
releases, disclaims, and DISCHARGES EACH Agent or any Lender, its respective
successors and assigns, and their respective directors, officers, affiliates,
attorneys, employees, TRustees, representatives and agents (COLLECTIVELY, THE
“RELEASED PARTIES” and INDIVIDUALLY, A “RELEASED PARTY”) FROM any AND all
actions, claims, CROSS COMPLAINTS, DEFENSES, COUNTERCLAIMS, OFFSETS, demands,
causes of action, judgments, executions, suits, debts, liabilities, costs,
damages, expenses or other obligations of any kind and nature whatsoever, known
or unknown, direct and/or indirect, at law or in equity, whether now existing or
hereafter asserted (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY), whatsoever in each case existing as of the date hereof, or
which may hereafter accrue solely to the extent regarding any actions or facts
occurring prior to the date hereof.

 



4

 

  

3.03          Representations and Warranties. Borrowers jointly and severally
represent and warrant to Agent and Lenders that (a) they possess all requisite
company or corporate power and authority to execute, deliver and comply with the
terms of this Amendment, (b) this Amendment has been duly authorized and
approved by all requisite company or corporate action on the part of each
Borrower, (c) no other consent of any individual or entity (other than Agent and
Lenders and the First Lien Agent and First Lien Lenders to the extent required
by Section 2.01(d)) is required for this Amendment to be effective, (d) the
execution and delivery of this Amendment does not violate the organizational
documents of any Borrower, (e) the representations and warranties in the Term
Loan and Security Agreement and each Other Document to which each Borrower is a
party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date or to
the extent such representations and warranties relate to the Existing Defaults),
(f) each Borrower is in compliance with all covenants and agreements contained
in the Term Loan and Security Agreement and each Other Document to which it is a
party, and (g) no Default or Event of Default has occurred and is continuing.
The representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment. No investigation by Agent or Lenders
is required for Agent or Lenders to rely on the representations and warranties
in this Amendment.

 

Article IV 

COVENANTS AND CONSENT

 

4.01 Cost Reduction Plan. Borrowers shall at all times continue to comply with
the provisions of the cost reduction plan approved by the board of directors of
IDE Holdings Corp., which shall be in form and substance satisfactory to Agent
and Lenders. Borrowers shall promptly notify Agent of any modifications to such
cost reduction plan which are subsequently approved by the board of directors of
IDE Holdings Corp.

 



5

 

  

4.02 Termination of Consultant. Agent and Lenders consent and agree that
Borrowers may terminate the engagement of the third-party business consulting
firm, as required by Section 4.02 of the First Amendment entered into by the
parties hereto. Borrowers acknowledge that Agent and Lenders reserve their
rights to require that Borrowers engage a consultant in the future, upon the
occurrence of any Default or Event of Default after the date hereof.



 

Article V
Miscellaneous

 

5.01 No Waiver; Effect of Amendments; etc.. Except as expressly set forth
herein, this Amendment does not constitute (i) a waiver of, or a consent to, (A)
any provision of any Term Loan and Security Agreement or any Other Document not
expressly referred to in this Amendment, or (B) any present or future violation
of, or default under, any provision of the Term Loan and Security Agreement or
Other Documents, or (ii) a waiver of Agent’s or Lenders’ right to insist upon
future compliance with each term, covenant, condition and provision of the Term
Loan and Security Agreement or Other Documents. This Amendment shall constitute
an Other Document under the Term Loan and Security Agreement and any failure by
any Borrower to comply with any of the provisions of this Amendment when due
shall constitute an immediate Event of Default under the Term Loan and Security
Agreement. Upon and after the effectiveness of this Amendment, each reference in
the Term Loan and Security Agreement to “this Agreement”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Term Loan and Security
Agreement, and each reference in the other Documents to “the Loan Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the Term
Loan and Security Agreement, shall mean and be a reference to the Term Loan and
Security Agreement as modified and amended hereby.

 

5.02 Form. Each agreement, document, instrument or other writing to be furnished
to Agent under any provision of this Amendment must be in form and, other than
Cash Flow Projections, in substance satisfactory to Agent.

 

5.03 Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Term Loan and Security Agreement, or the Other Documents.

 

5.04 Costs, Expenses and Attorneys’ Fees. Borrowers jointly and severally agree
to pay or reimburse Agent and Lenders on demand for all its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, and execution of this Amendment and other documents executed in
connection therewith, including, without limitation, the reasonable fees and
disbursements of Agent and Lenders’ counsel.

 

5.05          Reaffirmation of Obligations. Each Borrower hereby reaffirms its
obligations under each Loan Document to which it is a party. Each Borrower
hereby further ratifies and reaffirms the validity and enforceability of all of
the liens and security interests heretofore granted, pursuant to and in
connection with the Term Loan and Security Agreement or any other Document, to
Agent, as collateral security for the Obligations, and acknowledges that all of
such Liens and security interests, and all Collateral heretofore pledged as
security for such Obligations, continue to be and remain collateral for such
Obligations as of the date hereof. Each Borrower hereby acknowledges, confirms
and agrees that as of the close of business on March 31, 2014, the Borrowers
were indebted to the Lenders for the Term Loan in an aggregate outstanding
principal balance of $19,923,523.01, plus accrued and unpaid interest in the
amount of $204,752.31, plus accrued and unpaid costs and expense owing under the
Documents. All such Obligations owing by the Borrowers are unconditionally owing
by the Borrowers to Agent and the Lenders, without offset, defense, withholding,
counterclaim or deduction of any kind, nature or description whatsoever and
shall be payable in accordance with the terms of the Term Loan and Security
Agreement and the other Documents.

 



6

 

  

5.06          Ratification. Each Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Term Loan and
Security Agreement and the other Documents to which it is a party effective as
of the date hereof and as amended hereby.

 

5.07 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors, assigns,
heirs and legal representatives, as applicable.

 

5.08 Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile,
portable document format (PDF), and other electronic means. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on
Borrowers, Agent and Lenders.

 

5.09 Governing Law; Venue; Etc.. This Amendment must be construed, and its
performance enforced, under the laws of the State of New York applied to
contracts to be performed wholly within the State of New York. Any judicial
proceeding brought by or against any Borrower with respect to this Amendment may
be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Amendment, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Amendment. Each Borrower hereby waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower hereby waives the right to remove any judicial proceeding brought
against such Borrower in any state court to any federal court. Any judicial
proceeding by any Borrower against Agent or any Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the County of New York, State of New York.

 

5.10 Entirety. This Amendment, the Term Loan and Security Agreement and the
Other Documents (as amended hereby) represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements by the Parties. There are no unwritten oral
agreements among the Parties.

 

 

[Signatures are on the following pages]

 

7

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first written above.

 



        INTEGRATED DRILLING EQUIPMENT, LLC   as Borrowing Agent and as a
Borrower               By: /s/ N. Michael Dion   Name: N. Michael Dion   Title:
Chief Financial Officer               INTEGRATED DRILLING EQUIPMENT COMPANY
HOLDINGS, LLC   as a Borrower               By: /s/ N. Michael Dion   Name: N.
Michael Dion   Title: Chief Financial Officer               INTEGRATED DRILLING
EQUIPMENT HOLDINGS CORP.   as a Borrower               By: /s/ N. Michael Dion  
Name: N. Michael Dion   Title: Chief Financial Officer







 

  

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]



 

 

 



  ELM PARK CAPITAL MANAGEMENT, LLC   as Agent               By: /s/ Mark
Schachter   Name: Mark Schachter   Title: Authorized Signatory



 

 

 



[SIGNATURE PAGE TO THIRD AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]





 

 

 

 

ELM PARK CREDIT OPPORTUNITIES FUND, L.P.

 

as a Lender

              By: /s/ Mark Schachter   Name: Mark Schachter   Title: Authorized
Signatory

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]



 

 

 

 

  ELM PARK CREDIT OPPORTUNITIES FUND (CANADA), L.P.   as a Lender              
By: /s/ Charles Winograd   Name: Charles Winograd   Title: Authorized Signatory



 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT]





 

